Shulman, Judge.
Appellant brings the instant appeal from his conviction of robbery. We affirm.
Two of appellant’s three enumerations of error concern allegedly prejudicial “show up” and in-court identification procedures used by the state in this case. The third enumeration cites as error the trial court’s denial of appellant’s motion for a continuance to obtain the transcript of his preliminary hearing.
Even assuming that appellant’s contentions would have otherwise been meritorious, we find that the effects of any such procedural irregularities have been nullified in this case. Appellant gave the following testimony at trial:
“A. When I walked into the shop I hand the lady a note. The note read that this was a robbery. Q. When you say the lady, who do you mean? A. Mrs. Holland [the prosecution’s chief witness], I believe that’s her name. Q. The lady sitting back here that testified earlier? A. Yes. Q. Okay. Go on. A. She said that she didn’t have a weapon and she proceeded to open the cash register and to put money in a bag. Someone came into the shop during this time and I remember telling her to take care of her customers, which she did. They left out and — and she asked me what to do next and I told her to follow the directions on the note. . .”
In light of appellant’s own testimony in the instant case, we hold that the judgment of the trial court must be affirmed. “If the jury reached the only result that was legally possible in the case, the judgment of the trial judge will not be reversed merely for the purpose of allowing the case to be heard again, in order that the same result may be more technically reached.” Williams v. State, 15 Ga. App. 311 (82 SE 817). Accord, Smith v. State, 150 Ga. App. 498 (258 SE2d 167); Robertson v. State, 95 Ga. App. 445, 447 (98 SE2d 199). Even assuming the validity of appellant’s contentions, the fact that appellant admitted his participation in the crime for which he was tried renders the errors enumerated in his appeal harmless.

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.